Citation Nr: 9926683	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-14 371	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
twisted left ankle.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a higher disability rating for a right 
inguinal herniorrhaphy, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.  The veteran served on active duty from September 1945 to 
August 1949.

2.  On July 9, 1999, prior to the promulgation of a Board 
decision in this appeal, the Board received notification from 
the appellant, through the veteran's accredited 
representative, The American Legion, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



